         Case 3:18-cv-30076-MGM Document 54 Filed 05/21/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS




                                                            C.A. NO.: 3:18-CV-30076




                     NOTICE OF WITHDRAWAL OF APPEARANCE

TO THE CLERK OF THE ABOVE NAMED COURT:

       Please enter my withdrawal of appearance for the Defendant, City of Springfield, in the

above entitled action.

                                                   Respectfully submitted,
                                                   The Defendant,
                                                   City of Springfield


Dated: May 21, 2019                                 /s/ Kathleen E. Sheehan
                                                   Kathleen E. Sheehan, Esq. BBO#456910
                                                   City of Springfield Law Department
                                                   1600 E. Columbus Ave., 2nd Floor
                                                   Springfield, MA 01103
                                                   Tel: (413) 787-6654
                                                   Fax: (413) 750-2363
                                                   Email: ksheehan@springfieldcityhall.com
         Case 3:18-cv-30076-MGM Document 54 Filed 05/21/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, the undersigned do hereby certify a true copy of the within Notice of Appearance was

this day served upon all parties of record via the Federal Court’s ECF Notice and Delivery

System. I am unaware of any party who is a non-registered participant and therefore electronic

filing is the sole means of this document.

       Signed under the pains and penalties of perjury this 21st day of May 2019.



                                                    /s/ Kathleen E. Sheehan
                                                    Kathleen E. Sheehan, Esq.
